Title: Thomas Jefferson to Daniel Lescallier, 14 June 1817
From: Jefferson, Thomas
To: Lescallier, Daniel


          
            Monticello
June 14. 17.
          
          I thank you, Sir, for the Persian tale of the Enchanted throne which you have been so kind as to send me. I have read it with satisfaction and with the more as a piece of natural history, presenting to us, as in a map, the mind of the man of Persia, and the means of measuring it. it shews us too the value of our art of printing, and the facility it affords us of cultivating a good taste, and the superiority it gives to our compositions over theirs. I return you the Prospectus with my name, which I inscribe on it with pleasure.
          I thank you also for the valuable acquaintance you have enabled me to make with the Baron de Quenelle. his visit has been a source to me of much information and satisfaction. after a stay of some days I parted with him with regret.
          I recollect with pleasure the favor of your call on me at Washington, and am happy in the present occasion of expressing to you the assurance of my high consideration and respect.
          Th: Jefferson
        